Exhibit 10.1
 
AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of August 20, 2012, by and among Merisel, Inc. a Delaware corporation (the
“Company” or the “Registrant”), Saints Capital Granite, L.P., a Delaware limited
partnership (“Saints”), and Saints Capital VI, L.P., a Delaware limited
partnership (the “Initial Investor” and together with the Company and Saints,
the “Parties” and each, a “Party”).  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement (defined below).
 
RECITALS

 
 
WHEREAS, pursuant to that certain Registration Rights Agreement, dated as of
February 4, 2011 (as the same has been amended, supplemented and otherwise
modified to the date hereof, the “Registration Rights Agreement”), by and
between the Company and Phoenix Acquisition Company II, L.L.C., a Delaware
limited liability company (“Phoenix”), the Company agreed to provide certain
registration rights in connection with the Registrable Securities;
 
WHEREAS, Phoenix assigned and transferred, and the Initial Investor accepted and
assumed, all of Phoenix’s rights and obligations under the Registration Rights
Agreement;
 
WHEREAS, contemporaneously with the execution and delivery of this Amendment,
the Company and Saints are executing and delivering a Note Purchase Agreement,
dated as of even date herewith, pursuant to which the Company shall issue a new
series of 10% Subordinated Convertible Notes, due August 31, 2015, which notes
shall be convertible into the Company’s Common Stock;
 
WHEREAS, Saints desires to become a party to the Registration Rights Agreement
and to be bound by the Registration Rights Agreement; and
 
WHEREAS, each of the Parties desires to amend the Registration Rights Agreement
on the terms and subject to the conditions contained herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the Parties agree as follows:


1.           Agreement to be Bound.  Each of the Parties hereby agrees that upon
execution of this Amendment, Saints shall become a party to the Registration
Rights Agreement and be bound by and subject to all of the covenants, terms and
conditions of the Registration Rights Agreement as a “Holder” thereunder.  In
addition, Saints hereby agrees to execute such further instruments, agreements,
joinders or similar documents as the Company may reasonably request to evidence
the foregoing.
 
 
 

--------------------------------------------------------------------------------

 


2.           Amendment.  Section 1.1 of the Registration Rights Agreement is
hereby amended by deleting in its entirety the definition of “Holder Common
Stock” appearing therein and inserting in replacement thereof the following new
definition:


“Holder Common Stock” shall mean all of the shares of Common Stock held by a
Holder and any shares of Common Stock hereafter acquired by a Holder upon
conversion of the Company’s 10% Subordinated Convertible Notes, due August 31,
2015.


3.           Miscellaneous.
 
(a)           Except as specifically amended herein, the Registration Rights
Agreement shall remain in full force and effect in accordance with its terms as
are hereby ratified and confirmed by all Parties in all respects.
 
(b)           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.
 
(c)           Section 6.4, Section 6.5, Section 6.9 and Section 6.12 of the
Registration Rights Agreement are hereby incorporated herein by reference.
 
(d)           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Facsimile and electronic execution and delivery of this Amendment shall be
legal, valid and binding execution and delivery for all purposes.
 
[Remainder of page intentionally left blank]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.



  MERISEL, INC.                        
 
By:
/s/ Donald R. Uzzi     Name: Donald R. Uzzi     Title: Chairman and Chief
Executive Officer             SAINTS CAPITAL VI, L.P.                          
By: /s/ Kenneth B. Sawyer     Name: Kenneth B. Sawyer    
Title:  Managing Member
            SAINTS CAPITAL GRANITE, L.P.                         By: /s/ Kenneth
B. Sawyer    
Name: Kenneth Sawyer
   
Title: Managing Member
 





                                                       